Appeal by defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 22, 1982, convicting him of criminal possession of a controlled substance in the fourth degree, criminal possession of a weapon in the third degree, criminally possessing a hypodermic instrument, and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant waived his claim that the search warrant was deficient because he failed to make a written motion challenging the warrant within 45 days after arraignment. Criminal Term was correct in not applying the exception to the 45-day filing rule provided in CPL 255.20 (3), because the information that supported his motion could have been learned, with due diligence, prior to trial.
Defendant’s claim that he was prejudiced by portions of the prosecutor’s summation has not been preserved for review as a matter of law (CPL 470.05). His claim that the prosecution’s cross-examination concerning his drug use denied him a fair trial has been preserved for review and, while error, was harmless in light of the overwhelming evidence of defendant’s guilt that was presented at trial (People v Crimmins, 36 NY2d 230).
Additionally, we perceive no basis for concluding that the sentence warrants modification in the interest of justice (People v Young, 111 AD2d 775). Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.